Citation Nr: 0939795	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  04-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for corns and calluses of both feet 
(hereafter a "bilateral foot disability").

2.  Entitlement to service connection for pes planus.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of Department of 
Veterans Affairs (VA) Regional Offices (RO).

In November 2006, the Board denied a claim for a higher 
initial rating for corns and calluses of both feet.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated March 
2008, the Court granted a joint motion of the Veteran and 
VA's General Counsel vacating the Board's November 2006 
decision and remanding the claim for consideration of 
additional issues.  The Board remanded this claim to the RO 
in August 2008.  Notably, the Veteran appointed Attorney 
Viterna to represent him on this issue.

Subsequent to the Board's remand order dated August 2008, the 
Veteran perfected an appeal to the Board on the issue of 
service connection for pes planus.  Notably, the Veteran 
initially appointed the Disabled American Veterans (DAV) as 
his representative for this claim.  See VA Form 21-22 
received December 2008.  The Veteran recently appointed 
Attorney Viterna as his representative on this issue.  See 
Correspondence from Attorney Viterna and VA Form 21-22 
received in June 2009.

The issue of service connection for pes planus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO.





FINDING OF FACT

The Veteran manifests recurrent superficial, stable and 
painful corns and calluses on the right and left feet which 
do not result in functional impairment of any affected part 
other than pain on weightbearing. 


CONCLUSION OF LAW

The criteria for separate 10 percent ratings for corns and 
calluses of the right and left foot have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Codes (DCs) 7801-05, 7819 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The severity of disability resulting from skin disease is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  In general, 
separate ratings may be assigned based upon appearance, 
healing, and/or impairment of function of the part affected.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other 
condition.)

Notably, the Veteran filed his service connection claim in 
January 2003.  As such, this claim may only be evaluated 
according to the criteria for evaluating skin diseases in 
effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g).  
 
During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

In promulgating the final rule, VA was requested to provide 
criterion requiring adjudicators to award separate ratings 
for a scar that ran into two separate areas.  VA declined to 
make any changes based upon this comment stating that VA 
already had a requirement to separately evaluate scars on 
separate areas of the body.  73 Fed. Reg. at 54709-10.

Corns and bunions do not have their own individual diagnostic 
codes.  When an unlisted condition is encountered it is 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The RO has rated the Veteran's corns and bunions under 
38 C.F.R. § 4.118, DC 7819-7804, which contemplates benign 
skin neoplasms.  The Board agrees that this is the most 
appropriate DC to evaluate the Veteran's skin disorder.  DC 
7819 instructs the rater to evaluate the disorder as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804), or impairment of function (DC 
7805).

The criteria of DC 7800, which pertain to skin disorders 
manifested in the region of the head, face, or neck, are not 
applicable.

Under DC 7801, a 10 percent rating is warranted for scars, 
other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.).  A deep scar, according to Note 2, is one 
associated with underlying soft tissue damage.  Under Note 1, 
scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches (929 sq. cm).  A superficial scar, as 
defined in Note 2, is one not associated with underlying soft 
tissue damage.  Again, scars in widely separated areas, as on 
2 or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 
38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.  A superficial scar 
is defined in Note (2) as one not associated with underlying 
soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is again defined in Note (1) as one not 
associated with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the symptomatology 
exists.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

In pertinent part, a December 2002 examination report from 
Dr. D.B., reflected the Veteran's treatment for severe callus 
icons associated with digital deformities.  The Veteran had 
callus on the bottom of his feet as well as very sore corns.  
An X-ray examination of the feet showed severe pes planus 
with forefoot deformity (hammertoes).

In June 2003, the Veteran underwent his initial VA 
Compensation and Pension (C&P) feet examination.  The Veteran 
reported a history of painful corns and calluses on his feet.  
He also reported that the sides of his feet hurt, as well as 
areas under his great toes.  The Veteran described bothersome 
weightbearing, being most comfortable wearing slides or 
sandals.  He wore a pair of cut-out tennis shoes to 
accommodate painful areas of the foot.  On the right foot, 
the Veteran pointed to the metacarpal phalangeal (MP) joint 
as the location of pain as well as over a painful corn of the 
right small toe.  On the left, the Veteran described a 
painful area underneath the left great toe as well as 
underneath the left 4th toe.  He last worked in March 2000, 
and was on Social Security Disability due to back problems.

Upon examination, the Veteran walked around the room slowly 
and cautiously without his shoes.  He mildly pronated his 
feet and had grade 1 or 2 pes planus bilaterally.  There was 
mild hallux valgus on the right foot and slight hallux valgus 
on his left.  His right great toe had 25 degrees of 
dorsiflexion and 20 degrees of plantar flexion with no pain 
on motion.  There was no plantar callus formation or plantar 
tenderness.  The Veteran had a very tender corn on the 
lateral aspect of his right 5th toe.  There was no pain on 
manipulation of the foot.  The left foot had a great toe 
dorsiflexion of 20 degrees and plantar flexion of 25 degrees 
with no pain on motion.  He had a tender callus on the 
plantar aspect of his left great toe as well as a large, 
markedly tender plantar keratosis underneath his left great 
toe joint.  There was no pain on manipulation of the left 
foot.  He had tenderness to palpation of both great toe 
joints.  The Veteran did not perform the heel-toe walk due to 
unrelated back pain.  

Overall, the Veteran was diagnosed with foot pain with hallux 
valgus, pes planus, tender corns and osteoarthritis of the 
joint of the great toe.  The examiner commented that the 
Veteran's problem was associated with weightbearing and that 
the Veteran certainly had limitation of function in that 
area.  However, the examiner further stated that it was not 
feasible to attempt to express any of functional impairment 
in terms of additional limitation of motion as those matters 
could not be determined with any degree of medical certainty.

In August 2003, Dr. D. B., performed a hammertoe operation, 
an osteotomy, and operated on the lesions on the Veteran's 
feet.  Dr. D. B. stated that the Veteran's feet had improved 
in the operated areas, but resulted in transfer corns and 
calluses which were painful and limited his ability to bear 
weight for more than a few hours.

Thereafter, VA clinical records reflect a June 2004 
assessment that the Veteran manifested severe pes planus.  He 
was subsequently provided custom inserts, met pads and spacer 
plates for his shoes.  He had corn and callus lesions 
debrided in June 2005, October 2005, January 2006 and June 
2006.  These records show that the Veteran had decreased arch 
height on and off weight bearing, contracture and rotation of 
the 5th toes with painful callus build up of the proximal 
interphalangeal (PIP) joints, and sub metatarsal intractable 
plantar keratosis (IPK) of the left 4th digit.  The diagnoses 
included pes planus with flexor stabilization as well as 
bilateral hammertoe deformities.

At his hearing before the Board in July 2006, the Veteran 
described a history of surgical corrections of calluses and 
corns of the feet with recurrences within 11/2 years after 
surgery.  He described symptoms such as pain, burning and 
itching.  He used a cane and special shoes to alleviate his 
symptoms, and had his corns and calluses trimmed 
approximately once every three months.  The Veteran further 
described deformity of his toes.  Due to his pain symptoms, 
the Veteran no longer drove a car.  His ability to walk 
varied depending upon the waxing and waning of his symptoms, 
but he refrained from walking long distances.  His bad days, 
which were most of the month, could bring tears to his eyes.

Thereafter, the Veteran's VA clinical records reflect monthly 
debridements of corns and calluses beginning in September 
2006, as part of his diabetic care.  In May 2007, the Veteran 
underwent a Cheveron Bunionectomy with K-wire fixation and 
4th metatarsal osteotomy.  Thereafter, the Veteran had 
continued treatment for callous and bunion debridement.  
Notably, the enucleated callous submet of the left 4th digit 
returned and was very tender to touch.  In May 2008, a VA 
clinician described a deep seated callous plug submetatarsal 
on the left 4th digit that was very painful to palpation.  
The Veteran underwent a right bunionectomy in May 2008.

In a statement dated May 2008, the Veteran described 
recurrent corn and callouses which were extremely painful and 
very uncomfortable.  He altered his normal walking to his 
heels to avoid the painful symptoms, and had balance problems 
with near falling events.  He described a burning sensation 
of his feet with foot pain that required special shoes.  The 
Veteran stated that his symptoms interfered with his ability 
to perform activities requiring walking.

Thereafter, an October 2008 VA clinical record noted that the 
attempts to relieve the Veteran's callous formation had 
failed.  Physical examination showed that the Veteran walked 
with an antalgic gait, had good range of motion (ROM), had 
residual abduction of the left hallux, a healed 4th 
metatarsal incision, and callous which was very tender to 
palpation.

On VA C&P examination in February 2009, the Veteran described 
callous on both feet which were very painful and made walking 
difficult when wearing shoes.  The Veteran also described 
foot pain attributable to pes planus.  With respect to the 
right foot, the Veteran reported a small callous at the 
lateral surface of the right small toe.  He described 
tenderness on hyperextension of the large right toe, which 
the examiner indicated was not service-connected.  The 
Veteran's podiatrist had injected the right callous on the 
lateral surface of the small toe which provided marked 
improvement of symptoms.  The callous was described as nearly 
resolved, but with pain inhibiting an ability to walk.  The 
Veteran had also been prescribed tennis shoes with arch 
supports for pes planus.  The Veteran reported 6/10 pain 
without flare-ups, and described difficulty ambulating 
greater than 100 feet.

With respect to the left foot, the Veteran complained of a 
small callous on the plantar surface of the left foot between 
the distal head of the 3rd and 4th metatarsal.  He described 
the pain as quite severe at the site of the callous which 
caused him to feel somewhat incapacitated in his attempts to 
ambulate, which was markedly diminished due to pain.  He 
could walk approximately 100 feet, but he required rest from 
any further distance.  The Veteran rated his pain as 8/10 
anytime he ambulated on the foot which resolved with rest.

On examination, the Veteran walked with a left-sided limp.  
He used a cane.  The right foot demonstrated a well-healed 
scar on the dorsum surface at the distal head of the 1st 
metatarsal, which was non-tender and slightly raised.  It was 
not adherent to underlying tissue.  There was no apparent 
skin loss due to ulceration or breakdown, or limiting of 
function secondary to the scar.  It was noted that the 
bunionectomy scar was nonservice-connected.  Dorsiflexion and 
plantar flexion of the feet was normal.  The Veteran 
complained of tenderness or discomfort on extension of the 
1st toes, but was otherwise essentially normal.  The Veteran 
had pes planus with no functional limitation with standing or 
walking, or functional limitations due to the scars.  The 
callous at the lateral surface of the right foot measured 2 
mm x. 2mm.  The right foot shoe sole wear was normal, and the 
Veteran had valgus alignment of the Achilles tendon.

With respect to the left foot, the Veteran had a scar at the 
dorsum of the 1st toe secondary to bunionectomy which was 
slightly raised and non-tender.  There was no adherence to 
underlying tissue, or apparent ulceration or breakdown 
causing skin loss.  There was no functional limitation of 
function secondary to the scar.  There was also a small scar 
secondary to hammer toe repair between the 3rd and 4th toes on 
the dorsum of the foot.  This scar was flat without adherence 
to underlying tissue.  There was no skin loss secondary to 
ulceration or breakdown, or functional limitation of the foot 
secondary to the scar.  There was a callous measuring 0.7 cm 
x. 0.7 cm between the 3rd and 4th distal metatarsal heads on 
the plantar surface.  The Veteran complained of tenderness to 
palpation.  The toes appeared to have good range of motion.  
There was some tenderness with end-point extension of the 
1st, 3rd and 4th toes.  The Veteran had pes planus of the left 
foot, but there did not appear to be tenderness anywhere.  
There was no functional limitation of the left foot other 
than with standing or walking due to tenderness at the site 
of the plantar callous of the left foot.  The left shoe 
showed no abnormal wear, and the pes planus showed valgus 
alignment.

Overall, the examiner diagnosed service-connected callous of 
the right foot, lateral surface of the 5th toe, nearly 
resolved and service-connected callous of the plantar surface 
of the left foot.  The examiner found no painful motion, 
tenderness, spasms, edema, fatigability, lack of endurance, 
weakness or instability except as otherwise noted.  There 
were no additional limitations of motion after three 
repetitions, and opinion as to additional limitation of 
motion due to flare-ups could not be determined without 
resorting to mere speculation.

In this case, there is no evidence of record to show that the 
Veteran's callouses and corns exceed an area of 6 square 
inches or greater.  Therefore, application of DCs 7801 and 
7802 is not warranted.  There is no medical evidence, or lay 
description, that the Veteran's corns and callouses are 
unstable.  So, this disability does not warrant application 
of DC 7803.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

The Veteran has been assigned a 10 percent rating for 
bilateral corns and calluses under DC 7804, which 
contemplates painful skin lesions.  

The Board has reviewed VA's policy statement voiced in 2008 
(well after the Board's prior decision in this case) 
announcing that the criteria in effect since August 2002 
contemplates separately evaluating scars located on separate 
parts of the body.  73 Fed. Reg. at 54709-10.  During the 
course of this appeal, the Veteran has manifested painful 
corns and calluses on both feet.  

In light of the above, the Board finds that the Veteran is 
entitled to separate 10 percent ratings for the painful corns 
and callouses of each foot.  To this extent, the appeal is 
granted.  This is the maximum available evaluation under DC 
7804.

With respect to DC 7805, the Board finds that the Veteran's 
service-connected corns and callouses do not result in any 
significant functional limitation of any affected part other 
than contemplated in his separate 10 percent ratings.  The 
Veteran's private physician indicated in August 2003 that the 
Veteran manifested painful corns and callouses which limited 
his ability to bear weight for more than a few hours.  The VA 
C&P examiner in June 2003 commented that the Veteran had 
functional impairment with weightbearing noting diagnoses of 
foot pain with hallux valgus, pes planus, tender corns and 
osteoarthritis of the joint of the great toe.  The VA C&P 
examiner in February 2009 found no functional limitations 
caused by any of the skin lesions except for functional 
limitation of the left foot secondary to pain of the left 
callous plantar surface.

The Veteran has multiple disabilities involving his feet, to 
include service-connected corns and callouses and non-service 
connected pes planus and digital deformities.  The Veteran's 
painful of lesions on the plantar surface of his feet, which 
causes pain upon weightbearing, is recognized and compensated 
for under DC 7804.  The Board can identify no additional 
impairment of any part affected caused by service-connected 
disability.  The post-service medical record, as a whole, 
provides evidence against the claim and provides no basis to 
use another DC.

The Veteran's testimony is outweighed by this evidence which 
fails to indicate a basis the Board could provide a higher 
initial evaluation of these disorders based on the service-
connected conditions.  In particular, the Board places 
greater probative weight to the VA examiner's who, upon 
examination of the Veteran, have described the overall 
functional impairment attributable to service-connected 
disability.  The fact that the Veteran has pain is the 
central basis he is receiving a compensable evaluation for 
each foot.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
for his service-connected corn and callous disability.  The 
Veteran manifests recurrent painful corns and callouses which 
interferes with his ability to perform prolonged walking, and 
requires regular debridements.  As held above, the Veteran's 
pain is the central basis he is receiving a compensable 
evaluation for each foot.  Therefore, the first prong of the 
Thun test is not satisfied and referral for extraschedular 
consideration is not warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, the Veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, a post-adjudicatory RO letter in March 2006 
advised the Veteran as to how VA evaluates disabilities and 
determines effective dates of awards.  In November 2008, the 
Veteran was provided additional notice which advised him of 
the types of evidence which could be considered when 
determining a disability rating.  Although additional notice 
was not required per Dingess, the RO's March 2006 and 
November 2008 notices were provided to ensure complete 
development of the initial rating claim.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
as well as clinical records from Dr. D.B. and VA.  The 
Veteran was awarded disability benefits with the Social 
Security Administration for a back disability prior to the 
appeal period in question.  There is no argument, or showing, 
that such records are relevant to the issue being decided on 
appeal.  There are no outstanding requests to obtain any 
additional relevant medical records for which the Veteran has 
identified.

The Veteran was also afforded VA examinations in June 2003 
and February 2009.  Since the last VA examination conducted 
in February 2009, there is no lay or medical evidence 
suggesting an increased severity of symptoms to the extent 
that higher ratings may still be possible.  Thus, there is no 
duty to provide further medical examination on the initial 
rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Separate 10 percent ratings for corns and calluses of the 
right and left feet are granted.


REMAND

As noted in the Introduction, the Veteran has recently 
perfected an appeal with regard to a claim of service 
connection for pes planus.  A December 1961 pre-induction 
examination noted a pre-existing disability of 3rd degree pes 
planus.  The Veteran did not enter active service at that 
time.  

During active service from October 1967 to July 1969, the 
Veteran was issued orthotic shoes and was treated for the 
service-connected callouses of the feet.

Post-service, the Veteran has described progressive worsening 
of bilateral foot pain since service.  VA clinical records 
reflect assessments that the Veteran's pes planus type foot 
is causing his bunions with flexor stabilization causing 
painful callous.  However, a June 2003 VA C&P examination 
report described the Veteran has manifesting a grade 1-2 pes 
planus bilaterally while VA clinicians have described severe 
pes planus.  

As the record does not reflect symptomatic pes planus prior 
to the Veteran's entrance into service, the Board finds that 
medical opinion is necessary to determine whether the 
Veteran's pre-existing 3rd degree pes planus was aggravated 
in service beyond the normal progression of the disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records 
of VA treatment for bilateral foot 
disability since January 2009.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to 
determine whether his pre-existing pes 
planus was aggravated during service.  The 
entire claims file must be made available to 
the health care provider designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner should provide opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the Veteran's 3rd degrees 
pes planus which pre-existed service was 
aggravated during service beyond the normal 
progression of the disorder?

The examiner is requested to provide 
complete explanation with his or her 
opinion, to include the significance of 
orthotic shoes being prescribed for the 
Veteran during service and his development 
of callouses/plantar tylomas during service. 

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


